Fourth Court of Appeals
                                    San Antonio, Texas

                                          JUDGMENT
                                       No. 04-14-00751-CV

 Josefina Alexander GONZALEZ, by and through her Co-Attorneys-in-Fact, Judith Zaffirini,
David H. Arredondo, and Clarissa N. Chapa; Judith Zaffirini, David H. Arredondo, and Clarissa
N. Chapa, as Independent Co-Executors of the Estate of Delfina E. Alexander, Deceased, and as
Co-Trustees of the Rocio Gonzalez Guerra Exempt Trust; Alexander Residential Development,
 L.P.; Alexander Commercial Development, L.P.; Alexander Retail Development, L.P.; D & J
       Alexander Construction, L.P.; D & J Alexander Management, L.P.; Delfina E. and
 Josefina Alexander LLC-1; and Delfina and Josefina Alexander Family Limited Partnership,
                                         Appellants

                                                  v.

  Raymond S. DE LEON II, Trustee of the Delfina and Josefina Alexander Family Trust, and
     Rocio Gonzalez Guerra, Individually and as Next Friend of V.G.G. III and M.A.G.,
                                        Appellees

                   From the 406th Judicial District Court, Webb County, Texas
                             Trial Court No. 2014-CVQ-001098-D4
                          Honorable Oscar J. Hale Jr., Judge Presiding

      BEFORE JUSTICE BARNARD, JUSTICE ALVAREZ, AND JUSTICE PULLIAM

        In accordance with this court’s opinion of this date, trial court’s order granting the plea to
the jurisdiction is AFFIRMED, but the trial court’s order granting the plea in abatement is
VACATED.

       We order that appellees, Raymond S. De Leon II, Trustee of the Delfina and Josefina
Alexander Family Trust, and Rocio Gonzalez Guerra, Individually and as Next Friend of V.G.G.
III and M.A.G., recover their costs of this appeal, if any, from appellants Josefina Alexander
Gonzalez, by and through her Co-Attorneys-in-Fact, Judith Zaffirini, David H. Arredondo, and
Clarissa N. Chapa; Judith Zaffirini, David H. Arredondo, and Clarissa N. Chapa, as Independent
Co-Executors of the Estate of Delfina E. Alexander, Deceased, and as Co-Trustees of the Rocio
Gonzalez Guerra Exempt Trust; Alexander Residential Development, L.P.; Alexander
Commercial Development, L.P.; Alexander Retail Development, L.P.; D & J Alexander
                                                                              04-14-00751-CV


Construction, L.P.; D & J Alexander Management, L.P.; Delfina E. and Josefina Alexander LLC-
1; and Delfina and Josefina Alexander Family Limited Partnership.

       SIGNED August 26, 2015.


                                             _____________________________
                                             Marialyn Barnard, Justice




                                            -2-